Case: 1:18-cv-01723 Document #: 36-1 Filed: 10/17/18 Page 1 of 3 PageID #:306




      EXHIBIT A
Case: 1:18-cv-01723 Document #: 36-1 Filed: 10/17/18 Page 2 of 3 PageID #:307




                            UNITED STATE DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 ALISA LEVIN,
                 PLAINTIFF,
                                                          CASE NO.118 CV 01723
         V.


 PAULABRAMSON,
                 DEFENDANT.



         AFFIDAVIT OF PAUL ABRAMSON IN EXPLANATION OF NON
                         APPEARANCE OF OCTOBER 17, 2018

  Affiant, an adult over the age of eighteen years, does state and affirm that if called to testify
 in the above-captioned matter, he would do so voluntarily, honestly and from personal
 knowledge and in so doing upon penalty of perjury, he would state truthfully as follows:


     1. I hired Chicago Attorney Joel Handler to appear for me today in what I
        believed in good faith was in compliance with the court's order of October
         3.2018
     2. That order stated that the Plaintiff was allowed to appear by Counsel and
        Defendant to appear for myself I assumed since I was in Pro Se. Again I
        thought this was because I was in Pro Se and not for any other reason.
     3. That order did not indicate there was supposed to be a Evidence hearing
         on October 17 2018
     4. Further as I stated in my affidavit filed on October 10 2018 it would be
        undue hard ship to have to appear on such short notice as I live in
        California and also the primary care giver to a small child.
     5. Today the court has given me less than 24 hours notice to appear at an
        evidence hearing in Chicago at 9 30 am on October 18 2018 which I
         believe is unreasonable notice
     6. Therefore I beg the court to reconsider its position and allow me to appear
        by phone or video tomorrow. If not then to please continue the matter for 30
        days so I can try to make arrangements for my child so I can travel to
        Chicago from California.
Case: 1:18-cv-01723 Document #: 36-1 Filed: 10/17/18 Page 3 of 3 PageID #:308




 Affiant further sayeth naught.

 VERIFICATION BY CERTIFICATION
 Under penalties as provided by law pursuant to 1-109 of the Illinois Code of Civil
 Procedure,the undersigned certifies that the statements set forth in this
 instrument are true and correct, except as to matters therein stated to be on
 information and belief and as to such matters the undersigned certifies as a
 foresaid that he or she verily believes the same to be true.

 Paul Abramson
 /s/paulabramson/

 October 17"'2018
